DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed on 18 February 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending and have been examined.  The Information Disclosure Statements filed 18 February 2020, 4 June 2020 have been considered by the Examiner.  Signed copies are enclosed with this Office Action.


	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, and 10-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1, 3-8, and 10-15 are each focused to a statutory category namely “device; method” sets.
Step 2A:  Prong One: Claims 1, 3-8, and 10-15 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:

“obtaining conversation information about a conversation between the user and the other user, wherein the conversation information is text of the conversation converted by the device,
determining a meaning of the conversation information, of the conversation between the user and the other user,
generating the to-do list of the user based on the determined meaning of the conversation information, wherein a performance deadline is set according to each task in the to-do list, and a notification time of each task is set for notifying that each task is not performed before the performance deadline passes, determining an unperformed task not performed by the user from among at least one task in the to-do list, and
outputting notification information for notification about the determined unperformed task based on the notification time of the determined unperformed task, to the display” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 1, 3-8, and 10-15: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “provide a to-do list of a user”.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicant’s Specification ¶’s 5-15) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that 
Step 2B: Claims 1, 3-8, and 10-15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “transceiver; processor; memory; computer program”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant Specification ¶’s 64-70) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “device 1000” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 

Double Patenting

Claims 1-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-19 of prior U.S. Patent No. 10,657,501.  This is a nonstatutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-15 are rejected on the ground of nonstatutory double patenting over Claims  1-19 of U. S. Patent No. 10,657,501 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: In the instant application, Claims 1-15 recite:  

“1.    A device for providing a to-do list of a user, the device comprising: a display;
a transceiver;
at least one processor; and
a memory electrically connected to the at least one processor, wherein the memory stores one or more computer programs including instructions which, when executed by the at least one processor, cause the at least one processor to control for:
obtaining conversation information about a conversation between the user and the other user, wherein the conversation information is text of the conversation converted by the device,
determining a meaning of the conversation information, of the conversation between the user and the other user,
generating the to-do list of the user based on the determined meaning of the conversation information, wherein a performance deadline is set according to each task in the to-do list, and a notification time of each task is set for notifying that each task is not performed before the performance deadline passes, determining an unperformed task not performed by the user from among at least one task in the to-do list, and
outputting notification information for notification about the determined unperformed task based on the notification time of the determined unperformed task, to the display.

2.    The device of claim 1, wherein the determining of the meaning of the conversation information is based on keywords corresponding to interrogatives which are identified in the text of the conversation information, and as least one of data mining technology or natural language processing technology is used for the determining of the meaning of the conversation information.

3.    The device of claim 1, wherein the notification time is set such that notification information is output according to pre-set cycles.

4.    The device of claim 1, wherein the notification time is set such that notification information is output when a pre-set event is generated, the pre-set event includes at least one of execution of a certain application, a certain time being reached, or reception of a question from a certain user.

5.    The device of claim 1, wherein the one or more computer programs further include instructions for:

determining detailed operations of the device for performing the at least one task in the to-do list and relations between the detailed operations, and

determining the unperformed task based on the relations between the detailed operations and whether the detailed operations are performed.

6.    The device of claim 5, wherein the one or more computer programs further include instructions for:

determining the detailed operations and the relations between the detailed operations by determining the other user and content related to the at least one task in the to-do list,

determining an application related to the at least one task in the to-do list, the application being installed in the device, and functions of the application, and

combining the application, the functions, the other user, and some or all of the content to define the detailed operations of the device for performing the at least one task.

7. The device of claim 1, wherein the one or more computer programs further include instructions for determining the unperformed task by using log information about an operation of the other device of the other user.

8.    A method of providing, by a first device, a to-do list of a user, the method comprising:

obtaining conversation information about a conversation between the user and the other user, wherein the conversation information is text of the conversation converted by the device,

determining a meaning of the conversation information, of the conversation between the user and the other user,

generating the to-do list of the user based on the determined meaning of the conversation information, wherein a performance deadline is set according to each task in the to-do list, and a notification time of each task is set for notifying that each task is not performed before the performance deadline passes,

determining an unperformed task not performed by the user from among at least one task in the to-do list, and

outputting notification information for notification about the determined unperformed task based on the notification time of the determined unperformed task, to the display.

9.    The method of claim 8, wherein the determining of the meaning of the conversation information is based on keywords corresponding to interrogatives which are identified in the text of the conversation information, and as least one of data mining technology or natural language processing technology is used for the determining of the meaning of the conversation information..

10.    The method of claim 8, wherein the notification time is set such that notification information is output according to pre-set cycles.

11.    The method of claim 8, wherein the notification time is set such that notification information is output when a pre-set event is generated, the pre-set event includes at least one of execution of a certain application, a certain time being reached, or reception of a question from a certain user.

12.    The method of claim 8, wherein the one or more computer programs further include instructions for:

determining detailed operations of the device for performing the at least one task in the to-do list and relations between the detailed operations, and

determining the unperformed task based on the relations between the detailed operations and whether the detailed operations are performed.

13.    The method of claim 12, wherein the one or more computer programs further include instructions for:

determining the detailed operations and the relations between the detailed operations by determining the other user and content related to the at least one task in the to-do list,

determining an application related to the at least one task in the to-do list, the application being installed in the device, and functions of the application, and

combining the application, the functions, the other user, and some or all of the content to define the detailed operations of the device for performing the at least one task.

14.    The method of claim 8, wherein the one or more computer programs further include instructions for determining the unperformed task by using log information about an operation of the other device of the other user.

15.    A computer program product comprising a non-transitory computer-readable storage medium configured to store one or more computer programs including instructions that, when executed by at least one processor, cause the at least one processor to control performance of the method of claim 8.” 

which is the same or substantially the same as the limitations recited in Claims 1-19 of U. S. Patent No. 10,657,501.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent Claims 1 and 8 recite the limitation "…between the user and the other user" (emphasis added).  There is insufficient antecedent basis for this limitation in the claims.  This limitations should recite “…and another user”.  Correction is required.

Allowable Subject Matter

Dependent Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623